 

Case 1:20-cr-00158-DAD-BAM Document8 Filed 11/23/20 Page1of1

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,

 

Plaintiff, : wate uy 23 209°
v. ‘CR NO: 1:20-cr-00158-DAD-BAM__ “FN STARE Coun,
SAMMY BOOBOO GARCIA COV ea ren
Defendant.

 

APPLICATION FOR WRIT OF HABEAS CORPUS
The undersigned attorney hereby applies to the Court for the issuance of a writ of habeas corpus

 

 

 

xX] Ad Prosequendum L] Ad Testificandum
Name of Detainee: Sammy Booboo Garcia
Detained at Fresno County Jail
Detainee is: a.) XI charged in this district by: Indictment UH Information LJ Complaint
charging detainee with: 18 U.S.C. § 922(g)(1)

orb.) L] a witness not otherwise available by ordinary process of the Court
Detainee will: a.) XJ return to the custody of detaining facility upon termination of proceedings

orb.) LJ be retained in federal custody until final disposition of federal charges, as a sentence

is currently being served at the detaining facility

Appearance is necessary December 3, 2020, at 2:00 PM in the Eastern District of California.

 

 

 

 

Signature: /s/ Antonio J. Pataca
Printed Name & Phone No: ANTONIO J. PATACA 559-497-4070
Attorney of Record for: United States of America
WRIT OF HABEAS CORPUS
XI Ad Prosequendum LJ Ad Testificandum

The above application is granted and the above-named custodian, as well as any Federal Agent for this district, is
hereby ORDERED to produce the named detainee, DECEMBER 3, 2020, AT 2:00 PM, and any further proceedings to
be had in this cause, and at the conclusion of said proceedings to return said detaineep the 4bove-named custodian.

Dated: u [23 [zo Se e /~
Honorable Erica P. Grosjean
U.S. MAGISTRATE JUDGE

 

Please provide the following, if known:

 

 

 

AKA(s) (if XIMale (Female
Booking or CDC #: 2024777 DOB: 07/29/2001
Facility Address: 1265 M. Street, Fresno, CA Race: Hispanic
Facility Phone: FBI#: — 850424WD7

 

Currently

 

 

RETURN OF SERVICE
Executed on:

 

 

(signature)
